Exhibit 10.15 SECURITY AGREEMENT by and among TOWERSTREAM CORPORATION, TOWERSTREAM I, INC., HETNETS TOWER CORPORATION, ALPHA COMMUNICATIONS CORP., OMEGA COMMUNICATIONS CORP., and TOWERSTEAM HOUSTON, INC., as Grantor s, in favor of MELODY BUSINESS FINANCE LLC, as Administrative Agent, Dated as of October 16, 2014 TABLE OF CONTENTS 1. DEFINED TERMS 1 Terms Defined in the Uniform Commercial Code 1 Definitions 2 1.3 Construction 6 2. SECURITY INTEREST 6 Grant of Security Interest 6 Security for Obligations 7 2.3 Grantors Remain Liable 7 Distributions on Pledged Shares 7 3. REPRESENTATIONS AND WARRANTIES 7 Existence 7 Authorization of Agreement; No Conflict 8 Consents 8 Perfected First Priority Liens 8 Title; No Other Liens 9 State of Organization; Location of Certain Collateral; Other Information 9 Accounts 9 Chattel Paper 9 3.9 Commercial Tort Claims 10 3.10 Deposit Accounts 10 3.11 Intellectual Property 10 3.12 Investment Property; Partnership/LLC Interests 10 3.13 Instruments 10 3.14 Farm Products 10 3.15 Government Contracts 10 3.16 Network Site Lease Agreements 10 3.17 Letter of Credit Rights 11 4. COVENANTS 11 Maintenance of Perfected Security Interest; Further Information 11 Maintenance of Insurance 12 Changes in Locations, Name or Structure 12 4.4 Required Notifications 12 4.5 Delivery Covenants 12 4.6 Control Covenants 12 4.7 Filing Covenants 13 4.8 Accounts 14 Intellectual Property 14 4.10 Investment Property; Partnership/LLC Interests 15 4.11 Equipment 15 4.12 Network Site Lease Agreements 16 4.13 FCC Licenses 16 4.14 Further Assurances 16 5. REMEDIAL PROVISIONS 16 General Remedies 16 5.2 Specific Remedies 17 Registration Rights; Further Approvals 19 i Application of Proceeds 20 Waiver, Deficiency 20 6. ADMINISTRATIVE AGENT 19 Administrative Agent’s Appointment as Attorney-In-Fact 19 Duty of Administrative Agent 21 Authority of Administrative Agent 22 7. MISCELLANEOUS 22 7.1 Notices 22 7.2 Amendments, Waivers and Consents 22 7.3 Expenses, Indemnification, Waiver of Consequential Damages, etc. 22 7.4 Right of Set Off 23 7.5 Governing Law; Jurisdiction; Venue; Service of Process 23 7.6 Appointment of Parent as Agent 24 7.7 [Intentionally Omitted] 24 7.8 No Waiver by Course of Conduct; Cumulative Remedies 24 7.9 Successors and Assigns 25 7.10 Survival of Indemnities 25 7.11 Titles and Captions 25 7.12 Severability of Provisions 24 7.13 Counterparts; Telefacsimile Execution 24 7.14 Integration 25 7.15 Advice of Counsel; No Strict Construction 25 7.16 Acknowledgements 25 7.17 Releases 25 7.18 Additional Grantors 26 7.19 All Powers Coupled with Interest 26 SCHEDULES Schedule 3.4 Filing Offices Schedule 3.6 Legal Name; Jurisdiction of Organization; Taxpayer ID; Mailing Address; Chief Executive Office and Other Locations Schedule 3.9 Commercial Tort Claims Schedule 3.10 Deposit Accounts Schedule 3.11 Intellectual Property Schedule 3.12 Investment Property and Partnership/LLC Interests EXHIBITS Exhibit A Form of Rooftop Agreement Exhibit B Joinder Agreement Exhibit C Trademark Security Agreement ii SECURITY AGREEMENT This SECURITY AGREEMENT (this “ Agreement ”) is entered into as of October 16, 2014, among TOWERSTREAM CORPORATION, a Delaware corporation (“ Parent ”), TOWERSTREAM I, INC., a Delaware Corporation (“ Towerstream I ”), HETNETS TOWER CORPORATION, a Delaware corporation (“ Hetnets ”), ALPHA COMMUNICATIONS CORP., a Delaware corporation (“ Alpha ”), OMEGA COMMUNICATIONS CORP., a Delaware corporation (“ Omega ”), TOWERSTEAM HOUSTON, INC., a Texas corporation (“ Houston ”; collectively with Parent, Towerstream I, Hetnets, Alpha, Omega and any Additional Grantor (as defined below) who may become party to this Agreement, the “ Grantors ”), in favor of MELODY BUSINESS FINANCE LLC, a Delaware limited liability company (“ Melody ”), as administrative agent (in such capacity, the “ Administrative Agent ”) for the ratable benefit of the Secured Parties (as defined below). STATEMENT OF PURPOSE Pursuant to that certain Loan Agreement, dated as of the date hereof among Parent, Towerstream I and Hetnets (collectively, the “ Borrowers ”), the various financial institutions and other Persons from time to time parties thereto (collectively, the “ Lenders ”), and Administrative Agent (the “ Loan Agreement ”), the Lenders have agreed to make Loans to the Borrowers upon the terms and subject to the conditions set forth therein. Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Loan Agreement. Alpha, Omega and Houston are all Subsidiaries of the Borrowers, and have guaranteed the payment and performance of the Obligations pursuant to the terms of the Guaranty. It is a condition precedent to the obligation of the Lenders to make their respective Loans to the Borrowers (or participations in respect thereof) under the Loan Agreement that Grantors shall have executed and delivered this Agreement to Administrative Agent, for the ratable benefit of itself and the Lenders (collectively, the “ Secured Parties ”). NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and to induce Administrative Agent and the Lenders to enter into the Loan Agreement and to induce the Lenders to make their respective Loans to the Borrowers (or participations in respect thereof) thereunder, each Grantor hereby agrees with Administrative Agent, for the ratable benefit of the Secured Parties, as follows: 1. DEFINED TERMS Terms Defined in the Uniform Commercial Code. (a)
